United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 11-3699
                                     ___________

Tommy D. Hall,                          *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Arkansas.
Prosecuting Attorney Carlton Jones;     *
Kate Carter; J. Savage, Arresting       * [UNPUBLISHED]
Officer; State of Arkansas; Gene Smith, *
                                        *
             Appellees.                 *
                                  ___________

                               Submitted: April 6, 2012
                                  Filed: April 12, 2012
                                   ___________

Before LOKEN, BOWMAN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Tommy D. Hall appeals the district court’s1 preservice dismissal of his pro se
42 U.S.C. § 1983 suit. No error of law appears. The judgment is, however, modified
to reflect that the dismissal is without prejudice to Hall’s right to seek relief in state



      1
       The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas, adopting the report and recommendations of the Honorable
Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.
court. This court summarily affirms the judgment (as modified) for the reasons stated
by the district court. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-